                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

KENDALL BLAIRE MARR,                                 §
                                                     §
                    Plaintiff,                       §
                                                     §                  CIVIL NO.
vs.                                                  §              SA-18-CV-0240-DAE
                                                     §
COMMISSIONER OF SOCIAL                               §
SECURITY,1                                           §
                                                     §
                    Defendant.                       §
                                                     §

                                             ORDER

       This Order concerns Plaintiff’s request for review of the administrative denial of his

application for disability insurance benefits (“DIB”) under Title II of the Social Security Act. 42

U.S.C. §§ 405(g), 1383(c)(3). After considering Plaintiff’s Opening Brief [#10], Defendant’s

Brief in Support of the Commissioner’s Decision [#11], the transcript (“Tr.”) of the Social Security

Administration (“SSA”) proceedings [#5], the other pleadings on file, the applicable case authority

and relevant statutory and regulatory provisions, and the entire record in this matter, the Court

concludes that the ALJ did not commit any reversible legal error, and substantial evidence supports

the Commissioner’s ultimate determination that Plaintiff is not disabled.

                                         I. Jurisdiction

       This Court has jurisdiction to review a decision of the Social Security Administration

pursuant to 42 U.S.C. § 405(g). The undersigned has authority to enter this Order because the

parties have consented to the jurisdiction of a United States Magistrate Judge [#7, #9].




       1
         Nancy A. Berryhill no longer holds the title of Acting Commissioner, and no other Acting
Commissioner has been named. The office of Commissioner is presently vacant, and the caption
has been amended accordingly.
                                                 1
                                     II. Factual Background

       Plaintiff Kendall Blaire Marr filed his application for DIB on July 19, 2010, alleging a

disability onset date of November 14, 2008. (Tr. [#5] 135–36.) At the time of his DIB application,

Plaintiff was a 45-year-old male with a college degree in chiropractic medicine. (Tr. 135, 149.)

Plaintiff has prior work experience as a retail cash supervisor and a chiropractor during the relevant

period preceding his claim for benefits. (Tr. 149.) The medical conditions upon which Plaintiff

based his initial DIB application include cervical degenerative disc disease, disc herniations, right

upper extremity radiculopathy, migraines, and depression. (Tr. 148.) Plaintiff’s initial DIB

application complained of severe pain, numbness, and tingling in his right arm, limitations in

lifting and basic activities with his respect to his right arm, recurring migraine headaches, and

depression. (Tr. 160–61.)

A.     First ALJ Hearing and District Court Decision

       Plaintiff’s application for DIB was denied initially on November 18, 2010, and again upon

reconsideration on February 10, 2011. (Tr. 80–81.) Following the denial of his claim, Plaintiff

requested an administrative hearing. (Tr. 93.) The ALJ issued an unfavorable decision on

February 2, 2012. (Tr. 16–31.) The ALJ concluded that Plaintiff was capable of performing his

past relevant work as a supervisor as this work was actually performed. (Tr. 29.) In the alternative,

the ALJ found that Plaintiff could perform work as a parking lot attendant, arcade attendant, and

assembler of semi-conductors. (Tr. 30.) Accordingly, the ALJ determined that Plaintiff was not

disabled, and therefore not entitled to receive DIB. (Tr. 31.)

       Plaintiff requested review of the ALJ’s decision, but the Appeals Council denied review

on March 26, 2013. (Tr. 1–5.) Plaintiff thereafter filed a Complaint seeking review of the

Commissioner’s unfavorable decision in the United States District Court for the District of



                                                  2
Colorado2 on May 8, 2013. (Tr. 694–96.) On September 12, 2014, the District Court issued its

opinion reversing the Commissioner’s decision and remanding for further proceedings and an

additional hearing. (Tr. 677–88.) The District Court found that the ALJ’s assessment of Plaintiff’s

credibility was not adequately substantiated, and his own disbelief of Plaintiff’s subjective

complaints improperly colored other critical aspects of his disability decision, and so it ordered a

reassessment of the medical evidence and disability determination. (Tr. 681.)

B.      February 3, 2015 and June 17, 2015 ALJ Hearings

        Upon remand, Plaintiff and his attorney attended an initial and then a supplemental hearing

in Denver, Colorado before ALJ Debra J. Denney on February 3, 2015 (Tr. 582–640) and June 17,

2015 (Tr. 537–81), respectively. Plaintiff, vocational experts (“VE”) Cynthia Bartmann and Pat

Pauline, and Medical Experts (“ME”) Phillip Lee McCown, M.D. and John David Sabow, M.D.

testified at the hearings. (Tr. 537–640.) The ALJ issued a decision on July 17, 2015, again finding

Plaintiff not disabled. (Tr. 708–23.) The ALJ found Plaintiff was capable of performing work as

a bench assembler of small parts, mail clerk, and parking lot attendant. (Tr. 722–23.) Accordingly,

the ALJ determined that Plaintiff was not disabled, and therefore not entitled to receive DIB. (Tr.

723.)

        Plaintiff requested review of the ALJ’s decision, and the Appeals Council granted the

request for review and, in a decision dated April 20, 2016, remanded Plaintiff’s case to the ALJ.

(Tr. 731–35.) The Appeals Council concluded that the ALJ failed to correct the errors identified

by the District Court and ordered the District Court on remand to specify the weight given to the

opinion of Anthony Euser, D.O., further evaluate Plaintiff’s alleged symptoms, and resolve a




        2
            Plaintiff moved from Oklahoma to Colorado during the pendency of this appeal.
                                                 3
conflict between the Dictionary of Occupation Titles (“DOT”) and the occupational evidence

provided by the vocational expert. (Tr. 731–35.)

C.     July 26, 2016 ALJ Hearing

       Upon this second remand, Plaintiff and his attorney attended an administrative hearing in

Denver, Colorado again before ALJ Debra J. Denney on July 26, 2016. (Tr. 503–35.) Plaintiff

and vocational expert (“VE”) William Tisdale provided testimony at the hearing. (Id.) The ALJ

issued another unfavorable decision on October 3, 2016. (Tr. 474–502.) The ALJ found that

Plaintiff met the insured status requirements of the SSA, and applied the five-step sequential

analysis required by SSA regulations. At step one of the analysis, the ALJ found that Plaintiff had

not engaged in substantial gainful activity since November 14, 2008, the alleged disability onset

date, through the date last insured of December 31, 2013. (Tr. 479) At step two, the ALJ found

Plaintiff to have the following severe impairments: degenerative disc disease of the cervical spine

with radiculopathy, herniated nucleus pulposus in the cervical spine, headaches, and migraines.

(Tr. 480–82.) At step three, the ALJ found that, through the date last insured, these impairments

did not meet or medically equal the severity of one of the listed impairments in the applicable

Social Security regulations, and therefore Plaintiff was not presumptively disabled. (Tr. 482–83.)

       Before reaching step four of the analysis, the ALJ found Plaintiff retained the residual

functional capacity (“RFC”) to perform light work with the following additional limitations:

Plaintiff is able to lift and carry 20 pounds occasionally and 10 pounds frequently; sit, stand, and

walk each for six hours in an 8-hour workday with normally allotted work breaks; sit for up to one

hour at a time and then would need to change position; reach overhead no more than occasionally

on the right side; frequently reach overhead with the left arm; frequently balance, kneel, stoop,

crouch, and crawl; frequently perform gross and fine manipulations; but cannot be exposed to



                                                 4
strong perfumes, fumes, or odors. (Tr. 483–93.) Then, considering Plaintiff’s age, educational

factors, work experience, and RFC, as well as the testimony of the VE, the ALJ found Plaintiff

was capable of performing work as a routing clerk, mail clerk, delivery marker, and electronics

worker. (Tr. 493–94.) Accordingly, the ALJ determined that Plaintiff was not disabled, and

therefore not entitled to receive DIB. (Tr. 494.)

       Plaintiff requested review of the ALJ’s decision, but the Appeals Council declined review

on January 8, 2018. (Tr. 463–70.) On March 13, 2018, Plaintiff filed the instant case in the

Western District of Texas,3 seeking review of the final administrative determination.

                                III. Governing Legal Standards

A.     Standard of Review

       In reviewing the denial of benefits, the Court is limited to a determination of whether the

Commissioner, through the ALJ’s decision,4 applied the proper legal standards and whether the

Commissioner’s decision is supported by substantial evidence. Martinez v. Chater, 64 F.3d 172,

173 (5th Cir. 1995); 42 U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence is more than a

scintilla, less than preponderance, and is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Villa v. Sullivan, 895 F.2d 1019, 1021–22 (5th Cir. 1990).

       Four elements of proof are weighed by the Court in determining if substantial evidence

supports the Commissioner’s determination: (1) the objective medical facts; (2) the diagnoses and

opinions of treating and examining physicians; (3) the claimant’s subjective evidence of pain and




       3
           Plaintiff moved from Colorado to Texas during the pendency of this appeal.
       4  In this case, because the Appeals Council declined to review the ALJ’s decision, the
decision of the ALJ constitutes the final decision of the Commissioner, and the ALJ’s factual
findings and legal conclusions are imputed to the Commissioner. See Higginbotham v. Barnhart,
405 F.3d 332, 336 (5th Cir. 2005); Harris v. Apfel, 209 F.3d 413, 414 (5th Cir. 2000).
                                                    5
disability; and (4) the claimant’s age, education, and work experience. Martinez, 64 F.3d at 174.

“‘[N]o substantial evidence’ will be found only where there is a ‘conspicuous absence of credible

choices’ or ‘no contrary medical evidence.’” Abshire v. Bowen, 848 F.2d 638, 640 (5th Cir. 1988)

(quoting Hames, 707 F.2d at 164). The Court may not reweigh the evidence or substitute its

judgment for that of the Commissioner. Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000).

Conflicts in the evidence and credibility assessments are for the Commissioner, not the court, to

resolve. Id.

       While substantial deference is afforded the Commissioner’s factual findings, the

Commissioner’s legal conclusions, and claims of procedural error, are reviewed de novo. See

Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994); Carr v. Apfel, 133 F. Supp. 2d 476, 479

(N.D. Tex. 2001).

B.     Entitlement to Benefits.

       The term “disability” means the inability to “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). A claimant is disabled only if his physical or

mental impairment or impairments are so severe that he is unable to do his previous work, and

cannot, considering his age, education, and work experience, participate in any other kind of

substantial gainful work that exists in significant amount in the national economy—regardless of

whether such work exists in the area in which he lives, whether a specific job vacancy exists, or

whether he would be hired if he applied for work. 42 U.S.C. §§ 423(a)(1), 1382c(a)(3)(B).




                                                6
C.     Evaluation Process and Burden of Proof.

       As noted above, SSA regulations require that disability claims be evaluated according to a

five-step process. See 20 C.F.R. §§ 404.1520, 416.920 (2016). In the first step, the ALJ determines

whether the claimant is currently engaged in substantial gainful activity.           20 C.F.R. §

404.1520(a)(4)(i). “Substantial gainful activity” means “the performance of work activity

involving significant physical or mental abilities for pay or profit.” Newton, 209 F.3d at 452–53

(citing 20 C.F.R. § 404.1572(a)–(b)). An individual who is working and engaging in substantial

gainful activity will not be found disabled regardless of his medical condition, age, education, or

work experience. 20 C.F.R. § 404.1520(b).

       Then, at the second step, the ALJ determines whether the claimant has a medically

determinable physical or mental impairment that is severe or a combination of impairments that is

severe. 20 C.F.R. § 404.1520(a)(4)(ii); Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985).

“An impairment can be considered as not severe only if it is a slight abnormality having such

minimal effect on the individual that it would not be expected to interfere with the individual’s

ability to work, irrespective of age, education or work experience.” Stone, 752 F.2d at 1101

(internal quotation omitted). An individual who does not have a “severe impairment” will not be

found to be disabled. 20 C.F.R. § 404.1520(c).

       Under the third step, an individual who has an impairment that meets or is medically equal

to the criteria of a listed impairment in Appendix 1 (“the Listings”) of the regulations will be

considered disabled without the consideration of other vocational factors.           20 C.F.R. §

404.1520(d). If the claimant does not qualify under the Listings, the evaluation continues to the

fourth step. Before commencing the fourth step, however, the ALJ assesses the claimant’s residual

functional capacity (“RFC”), which is a “multidimensional description of the work-related



                                                 7
abilities” a claimant retains despite medical impairments. 20 C.F.R. § Pt. 404, Subpt. P, App. 1.

See also 20 C.F.R. § 404.1520(e); Perez v. Barnhart, 415 F.3d 457, 461–62 (5th Cir. 2005).

       At the fourth step, the ALJ reviews the RFC assessment and the demands of his past

relevant work. 20 C.F.R. § 404.1520(f). If an individual is capable of performing the work he has

done in the past, a finding of “not disabled” will be made. Id. If an individual’s impairment

precludes him from performing his past relevant work, the fifth and final step evaluates the

claimant’s ability—given the claimant’s residual capacities, age, education, and work

experience—to do other work. 20 C.F.R. § 404.1520(g). If a claimant’s impairment precludes

him from performing any other type of work, he will be found to be disabled. Id.

       The claimant bears the burden of proof at the first four steps of the evaluation process.

Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). Once the claimant satisfies his burden under

the first four steps, the burden shifts to the Commissioner at step five to show that there is other

gainful employment available in the national economy that the claimant is capable of performing.

Greenspan, 38 F.3d at 236. This burden may be satisfied either by reference to the Medical-

Vocational Guidelines of the regulations or by expert vocational testimony or other similar

evidence. Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987). If the Commissioner adequately

points to potential alternative employment, the burden shifts back to the claimant to prove that he

is unable to perform that work. Anderson v. Sullivan, 887 F.2d 630, 632–33 (5th Cir. 1989). A

finding that a claimant is not disabled at any point in the five-step review is conclusive and

terminates the analysis. Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

                                           IV. Analysis

       Plaintiff claims the following points of error in the ALJ’s October 3, 2016 opinion: (1) the

ALJ failed to include limitations related to Plaintiff’s mental impairments in her RFC analysis; (2)



                                                 8
the ALJ failed to apply the proper standards in evaluating the medical opinion evidence in the

record; and (3) the ALJ failed to reconcile the discrepancy between the DOT and the testimony of

the VE regarding the light-duty jobs cited at step five, as ordered on remand. Having considered

the arguments of the parties, the record in this case, and the governing law, the Court finds that the

ALJ did not commit any reversible legal error, and substantial evidence supports the

Commissioner’s determination that Plaintiff is not disabled.

A.     Substantial evidence supports the ALJ’s decision not to include any mental
       limitations in Plaintiff’s RFC.

       Plaintiff contends that the ALJ erred by not considering the mental limitations stemming

from his adjustment disorder in determining his RFC. In other words, Plaintiff argues that the

ALJ’s RFC was not based on substantial evidence because it did not account for all of Plaintiff’s

limitations. Upon review of the ALJ’s opinion and the record in this case, the Court disagrees.

       An RFC determination is the most an individual can still do despite his limitations. 20

C.F.R. § 404.1545(a)(1). In assessing a claimant’s RFC, the ALJ must consider all the evidence

in the record, including the limiting effects of all documented impairments in the record, regardless

of whether those impairments are severe or non-severe. Id. at § 404.1545(a)(1)–(3). The relative

weight to be given the evidence contained in the record is within the ALJ’s discretion. Chambliss

v. Massanari, 269 F.3d 520, 523 & n.1 (5th Cir. 2001) (per curiam). The ALJ is not required to

incorporate limitations in the RFC that he or she did not find to be supported in the record. See

Morris v. Bowen, 864 F.2d 333, 336 (5th Cir. 1988) (per curiam).

       The ALJ did not include any mental limitations in Plaintiff’s RFC after she considered “all

symptoms and the extent to which these symptoms can reasonably be accepted as consistent with

the objective medical evidence.” (Tr. 483.) Although the ALJ did not discuss the medical

evidence with respect to Plaintiff’s mental limitations in the section of her opinion on Plaintiff’s

                                                  9
RFC, she engaged in a thorough discussion of the mental-health evidence in determining whether

Plaintiff’s claimed mental limitations constituted a severe impairment under step two. (Tr. 480–

82.) In doing so, the ALJ acknowledged Plaintiff’s history of depression and reviewed the medical

records implicating his mental health during the relevant period in detail.5 (Tr. 480–82.)

       The ALJ ultimately concluded that the medical evidence showed that prior to December

31, 2013 (the date of last insured), Plaintiff’s adjustment disorder was mild and did not

significantly affect his ability to work. (Tr. 480.) Specifically, the ALJ explained that the medical

records documented that Plaintiff had been prescribed antidepressant medication since before the

alleged disability onset date; that his mild symptoms responded positively to medication; and that

he had not pursued any other treatment such as mental-health therapy. (Tr. 480) Indeed, by

September 2013, the record reflects that Plaintiff was reporting “no depression” and “no sleep

disturbances” to his primary care physician, and in October 2013 reported that these symptoms

had “improved while on medications.” (Tr. 1056, 1060.) The ALJ also found that Plaintiff suffered

from no more than mild limitations with respect to the four functional areas of limitation set forth

in the paragraph B criteria.6 (Tr. 481–82.) In closing her step two analysis, the ALJ explained that



       5
          The relevant period for Plaintiff’s Title II disability claim is from November 14, 2008—
Plaintiff’s alleged disability onset date—through December 31, 2013—the date Plaintiff’s insured
status for Title II disability insurance benefits expired. See Anthony v. Sullivan, 954 F.2d 289, 295
(5th Cir. 1992); 20 C.F.R. § 404.131.
       6
          The Paragraph B criteria are a list of four functional areas generally utilized for evaluating
mental impairments at all levels of the administrative review process: (1) understand, remember,
or apply information; (2) interact with others; (3) concentrate, persist, or maintain pace; and (4)
adapt or manage oneself. 20 C.F.R. § 404.1520a(c)(3) (effective Jan. 17, 2017 to Mar. 27, 2017);
20 C.F.R. § Pt. 404, Subpt. P, App. 1. Prior to January 17, 2017, the four functional areas were
(1) activities of daily living; (2) social functioning; (3) concentration, persistence, or pace; and (4)
episodes of decompensation. According to the supplementary information in the Federal Register,
the federal courts are to review any final decisions “using the rules that were in effect at the time
[the ALJ] issued the decisions.” 81 Fed. Reg. 66,138 (Sept. 26, 2016). Because the ALJ issued
her opinion on October 3, 2016, the pre-amendment version of the regulation governs.
                                                  10
her RFC assessment that followed “reflects the degree of limitation [she] found in the ‘paragraph

B’ mental function analysis,” which was a finding of minimal to no limitations. (Tr. 482.) In light

of these findings, the ALJ was not required to incorporate any mental limitations in her RFC

determination. See Morris, 864 F.2d at 336.

        The only medical evidence that Plaintiff cites in his brief that was ostensibly not considered

by the ALJ is the opinion of Dr. Anthony Euser—one of Plaintiff’s treating physicians—that

Plaintiff would be expected to be off task at any job 25% of the time due to his lack of focus. (Pl.’s

Brief [#10] at 10; Tr. 1072–76.) The document referenced is a medical source statement completed

by Dr. Euser on December 9, 2014, almost one year after the relevant period. Although Dr. Euser

did treat Plaintiff for several months prior to the date of last insured, the majority of his treatment

of Plaintiff was outside of the relevant period, and so is not relevant to the ALJ’s analysis. See

Torres v. Shalala, 48 F.3d 887, 894 n.12 (5th Cir. 1995) (evidence showing a degeneration of a

claimant’s condition after the date of last insured is not relevant to the ALJ’s analysis in a claim

for Title II benefits).

        Moreover, even if this assessment did pertain to the relevant period, it was not reversible

error for the ALJ not to specifically address this piece of evidence in her opinion, in light of the

extensive discussion of Plaintiff’s mental impairments and review of other evidence in the record.

See Penalver v. Barnhart, No. SA-04-CA-1107-RF, 2005 WL 2137900, at *6 (W.D. Tex. July 13,

2005) (“The ALJ may not have discussed all of the evidence in the record to the extent desired by

Plaintiff, but the ALJ is only required to make clear the basis of his assessment—he need not

discuss all supporting evidence or evidence rejected.”). It is worth noting, also, that the ALJ did

discuss the December 2014 opinion of Dr. Euser elsewhere in his opinion and explained his reasons

for giving the opinion lesser weight. See infra at IV.B. Accordingly, Plaintiff has failed to carry



                                                  11
his burden to demonstrate that the ALJ failed to consider all the relevant evidence on Plaintiff’s

mental limitations or that the ALJ’s RFC was not supported by substantial evidence. This point

of error is not a basis for reversal and remand.

B.     The ALJ did not err in evaluating the medical opinion evidence in the record and at
       the hearing.

       Plaintiff’s second point of error argues that the ALJ failed to adequately explain the weight

given to various medical source opinions, namely the opinions of Dr. Luther Woodcock (a

physician with the state Disability Determination Service), Dr. Sean Neely (another DDS

physician), Dr. Euser (a treating physician), Dr. McCown (a medical expert testifying at the ALJ’s

February 3, 2015 hearing), and Dr. Sabow (a medical expert testifying at the June 17, 2015

hearing). Only one of these medical opinions constitutes a treating source, that of Dr. Euser.

Because of the unique rules pertaining to treating sources, the Court will first consider the ALJ’s

treatment of Dr. Euser’s opinions.

       i.      Dr. Euser

       The treating-source rule provides that an ALJ should give great weight to the opinion of a

treating physician who is familiar with a claimant’s medical condition and impairments.7 Perez v.

Barnhart, 415 F.3d 457, 465–66 (5th Cir. 2005). “A treating physician’s opinion on the nature

and severity of a patient’s impairment will be given controlling weight if it is ‘well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with . .




       7
         The Social Security Administration published a new rule, applicable to claims filed on or
after March 27, 2017, that eliminated the rule that treating sources be given controlling weight.
See 20 C.F.R. § 404.1520c (effective Mar. 27, 2017). The pre-amendment version of the rule
applies to Plaintiff’s case. See 20 C.F.R. § 404.1527(a)(2) (effective Aug. 24, 2012 to Mar. 26,
2017 (defining treating-source rule).
                                                   12
. other substantial evidence.’” Newton, 209 F.3d at 455 (citing Martinez v. Chater, 64 F.3d 172,

176 (5th Cir. 1995)); see also 20 C.F.R. § 404.1527(c)(2).

       Nonetheless, an “ALJ is free to reject the opinion of any physician when the evidence

supports a contrary conclusion.” Lackey v. Shalala, 40 F.3d 384, 384 (5th Cir. 1994) (emphasis

added). A treating physician’s opinion “may be assigned little or no weight when good cause is

shown,” such as where “the physician’s evidence is conclusory, is unsupported by medically

acceptable clinical, laboratory, or diagnostic techniques, or is otherwise unsupported by the

evidence.” Newton, 209 F.3d at 455–56 (citing Greenspan v. Shalala, 37 F.3d 232, 237 (5th Cir.

1994)). The Fifth Circuit in Newton held that “absent reliable medical evidence from a treating or

examining physician controverting the claimant’s treating specialist, an ALJ may reject the opinion

of the treating physician only if the ALJ performs a detailed analysis of the treating physician’s

views under the criteria set forth in 20 C.F.R. § 404.1527(d)(2).”8 Newton, 209 F.3d at 453

(emphasis in original). These criteria include:

       (1) the physician’s length of treatment of the claimant and frequency of examination;

       (2) the nature and extent of the treatment relationship;

       (3) the support of the physician’s opinion afforded by the medical evidence of record;

       (4) the consistency of the opinion with the record as a whole;

       (5) the specialization of the treating physician;

       (6) any other factors which tend to support or contradict the opinion.

Newton, 209 F.3d at 456; 20 C.F.R. § 404.1527(c)(2).



       8
         20 C.F.R. § 404.1527 has been revised several times since the Fifth Circuit’s opinions in
Newton and in Martinez and the court’s reference to subsection (d)(2) refers to the factors at
subsection (c)(2) of 20 C.F.R. § 404.1527 at the time of the ALJ’s opinion. Compare 20 C.F.R. §
404.1527 (effective to July 31, 2006) with 20 C.F.R. § 404.1527 (effective Aug. 24, 2012 to Mar.
26, 2017) and 20 C.F.R. § 404.1527 (effective Mar. 27, 2017).
                                                  13
       Here, the ALJ gave lesser weight to the opinion of Dr. Euser, which if accepted, according

to the ALJ, would support a finding of disability. (Tr. 490–91.) In doing so, the ALJ noted that

Dr. Euser began treating Plaintiff in July 2013, just six months prior to the expiration of the

relevant period for DIB. (Tr. 491.) She reviewed Dr. Euser’s treatment records and compared

them for consistency with the record as a whole, as well as compared Dr. Euser’s opinions with

his own medical evidence of record. (Tr. 486–87.) For example, the ALJ explained that although

Dr. Euser at times noted tenderness, pain, and limited range of motion in an unspecified location

in his exams of Plaintiff, he also repeatedly documented that Plaintiff exhibited normal ambulation,

full range of motion in his neck, normal motor strength and tone, normal movement in extremities,

normal gait, and intact reflexes and sensation. (Tr. 486, 1036–45.) The ALJ also found significant

that Dr. Euser documented Plaintiff’s positive response to various medications for pain

management and that Plaintiff had not followed his treating physician’s recommendation to see a

pain specialist or participate in physical therapy. (Tr. 486, 1088.)

       The ALJ also reviewed many of the conclusions contained in Dr. Euser’s December 2014

medical source statement and rejected each one by citing to specific contradictory information

contained in Dr. Euser’s own treatment records and other medical opinions in the record. (Tr.

491.) For example, the ALJ found that Dr. Euser’s opinion that Plaintiff has muscle atrophy was

not supported by the medical evidence during the relevant period, citing to Dr. Euser’s treatment

records that reflect Plaintiff’s normal sensation and full bilateral reflexes. (Tr. 491, 1036–45,

1072.) Nor did the ALJ find sufficient support for Dr. Euser’s conclusion that Plaintiff cannot sit,

stand, or walk more than two hours in a workday, when Plaintiff himself testified at the July 26,

2016 hearing that he had no problem walking, can stand “for a while,” and can sit, though ideally

resting his right arm on something (Tr. 491, 517–18.) Based on these references and the evidence



                                                 14
as a whole, the ALJ did not adopt Dr. Euser’s December 2014 opinion that Plaintiff’s neck and

upper extremity symptoms essentially precluded all work prior to the date last insured and instead

limited Plaintiff to light exertion work. (Tr. 486.) In summary, the ALJ thoroughly considered

Dr. Euser’s opinions in light of the Newton factors, and substantial evidence supports the ALJ’s

treatment of Dr. Euser’s medical records.

       ii.     Dr. Woodcock and Dr. Neely

       The ALJ gave moderate weight to the opinions of Dr. Woodcock and Dr. Neely, both of

whom are non-examining DDS medical consultants. (Tr. 490.) Dr. Woodcock assessed Plaintiff

based on a review of his medical records in November 2010 and opined that Plaintiff could perform

light exertion work but should avoid reaching, including overhead, with his right arm. (Tr. 392–

99.) On reconsideration in February 2011, Dr. Neely affirmed Dr. Woodcock’s conclusions. (Tr.

401.) Plaintiff complains that the ALJ did not explain sufficiently which parts of Dr. Woodcock

and Dr. Neely’s opinions were accepted and why. The Court disagrees.

       As to non-treating medical opinions, the only requirement is that the ALJ “consider the

medical opinions in [the] case record together with the rest of the relevant evidence.” 20 C.F.R.

404.1527(b). Physicians conducting one-time consultative examinations are not due special

deference; nor is the ALJ required to explain in detail his reasons for rejecting a non-treating

physician. See Robinson v. Astrue, 271 Fed. App’x 394, 396 (5th Cir. 2008) (“Wong performed a

one-time consultative examination of Robinson and therefore is not due special deference as a

treating physician.”); Gomez v. Barnhart, No. CIV.A. SA-03-CA-1285-XR, 2004 WL 2512801,

at *2 (W.D. Tex. Nov. 5, 2004) (“Social Security Ruling (SSR) 96–6p and 20 CFR §§ 404.1527

and 416.927 merely require that the ALJ and Appeals Council reflect that consideration was given

to any medical consultant’s opinion.”).      In reviewing Dr. Woodcock’s and Dr. Neely’s



                                               15
assessments, the ALJ acknowledged that a substantial amount of medical evidence had been

produced since the time these opinions were rendered, but nonetheless concluded that the weight

of this evidence generally supported the DDS assessment for light exertion work. (Tr. 490.) The

ALJ complied with the procedural requirements to consider the medical opinions of record and

sufficiently explained in over ten pages of detailed discussion of the medical records why she gave

moderate weight to the conclusion that Plaintiff could engage in light exertional work with some

limitations. Plaintiff has not identified any reversible error with respect to the ALJ’s treatment of

these medical opinions.

       iii.    Dr. McCown and Dr. Sabow

       The ALJ gave “reasonable weight” to the hearing testimony of Dr. McCown, an orthopedic

surgeon, and Dr. Sabow, a neurologist, both of whom testified as medical experts at Plaintiff’s

administrative hearings on February 3, 2015 and June 17, 2015, respectively. (Tr. 492, 548–66,

597–608.) In the Fifth Circuit, the ALJ has broad discretion in determining the credibility of

medical experts and to weight their opinions and testimony accordingly. Moore v. Sullivan, 919

F.2d 901, 905 (5th Cir. 1990).

       Here, the ALJ discussed in detail the opinion of Dr. McCown that Plaintiff’s spinal

degeneration is common for people of his age; the records do not show any serious or abnormal

neurological changes; despite tenderness in the neck, Plaintiff is not restricted from looking

upward; and the medical evidence does not support a diagnosis of radiculopathy (irritation of or

injury to the nerve root). (Tr. 491–92, 597–608.) The ALJ also discussed the opinion of Dr. Sabow

that the medical examinations of record do not show muscle atrophy or weakness; Plaintiff has

intact right hand grip and normal reflexes in the upper extremities; there is no functional limitation

stemming from Plaintiff’s cervical spondylosis; Plaintiff’s complaints do not correlate with the



                                                 16
findings in the record; and there is no evidence of severe, intractable, and debilitating migraines.

(Tr. 492, 548–66.) The ALJ also gave specific reasons for giving weight to these opinions: that

these physicians are specialists in the areas of Plaintiff’s particular impairments; had the

opportunity to review all of the medical evidence that had been submitted; and they both provided

extensive testimony, responded to questions by Plaintiff’s attorney on cross examination, and

identified specific references to the medical evidence to support their opinions. (Tr. 492.)

       Despite these explanations, Plaintiff complains that there is no indication as to which

opinions of these experts, if any, were rejected or excluded. The Court disagrees. The ALJ plainly

adopted the majority of these opinions in formulating her RFC for Plaintiff, with the exception of

Dr. Sabow’s dismissal of Plaintiff’s migraine complaints, as the RFC contains limitations on

exposure to perfumes, fumes, and odors, and Dr. Sabow’s conclusion that Plaintiff has no

exertional limitations, as the RFC limits Plaintiff to only occasional overhead reaching on the right

side. (Tr. 483.) Plaintiff has not raised any basis for reversible error as to the ALJ’s treatment of

the testifying medical experts.

C.     The ALJ properly relied on the testimony of the VE regarding Plaintiff’s ability to
       perform certain light-duty jobs at step five.

       Plaintiff’s final point of error argues that the ALJ failed to reconcile the discrepancy

between the DOT and the testimony of the VE regarding the light-duty jobs cited at step five, as

ordered on remand. Plaintiff contends that the jobs identified by the VE cannot be performed by

someone with the RFC given to Plaintiff, as the DOT indicates they all require frequent reaching

and handling, whereas Plaintiff can reach overhead “no more than occasionally.”

       The Appeals Council remanded Plaintiff’s claims to the ALJ with instructions to reconcile

an identified conflict between the ALJ’s July 17, 2015 decision finding that Plaintiff could reach

overhead with the right upper extremity no more than occasionally and could reach with the left

                                                 17
upper extremity no more than frequently and the ALJ’s finding that Plaintiff could perform certain

jobs that, according to the DOT, require frequent bilateral reaching. (Tr. 734.) The conflict was

not acknowledged in the ALJ’s previous decision, nor did the VE at the ALJ’s February 3, 2015

and June 17, 2015 hearings address the conflict. (Tr. 734.)

       At the July 26, 2015 hearing upon remand, VE William Tisdale testified that an individual

with Plaintiff’s RFC for only occasional overheard right-arm reaching but frequent overhead left-

arm reaching9 could work in the following positions characterized as light work: routing clerk,

mail clerk, and cashier. (Tr. 528–29.) The ALJ then questioned the VE as to whether the limitation

on overhead reaching would affect the position of mail clerk, and the VE specified that this position

would not require frequent overhead reaching, as the position most critically required reaching out

and forward. (Tr. 529.) The VE then acknowledged that the DOT codes the positions of routing

clerk and cashier as both requiring “frequent reaching,” but the VE believed this reaching to be

“forward as an outward motion as opposed to overhead reach.” (Tr. 530.) The VE testified that,

based on his professional experience in having seen these jobs performed, the occasional limitation

on overhead reaching would be sufficient for both of these jobs. (Tr. 530.) Finally, the VE testified

that an individual with Plaintiff’s limitations, including an additional limitation regarding fumes

and odors, could also perform the work of a delivery marker or electronics worker, and that based

on his personal experience neither of these positions would present an issue with Plaintiff’s

overhead reaching limitation. (Tr. 531–32.) Plaintiff’s attorney declined to ask any additional

questions of the VE to further develop this testimony. (Tr. 534.)




       9
         The revised RFC upon remand provides for less limitations as to left-arm reaching than
the previous RFC by the same ALJ.
                                                 18
       Plaintiff now argues that the ALJ failed to reconcile the light-duty jobs referenced above

with the overhead reaching limitations contained in Plaintiff’s RFC because the VE’s testimony

did not adequately address the identified discrepancy and the VE improperly altered the definition

of “reaching” to conform to his own way of thinking. This argument is without merit.

       The Fifth Circuit has repeatedly noted that “[t]he value of a vocational expert is that he [or

she] is familiar with the specific requirements of a particular occupation, including working

conditions and the attributes and skills needed.” Carey v. Apfel, 230 F.3d 131, 145 (5th Cir. 2000)

(citing Fields v. Bowen, 805 F.2d 1168, 1170 (5th Cir. 1986)); see also Vaughan v. Shalala, 58

F.3d 129 (5th Cir. 1995).       And the Fifth Circuit has “recognized that the DOT is not

comprehensive, in that it cannot and does not purport to include each and every specific skill or

qualification for a particular job. Carey, 230 F.3d at 144. Furthermore, “the DOT job descriptions

should not be given a role that is exclusive of more specific vocational expert testimony with

respect to the effect of an individual claimant’s limitations on his or her ability to perform a

particular job.” Id. at 145.

       Here, the VE was specifically asked about the presumed conflict between the DOT codes

and Plaintiff’s overhead reaching limitations. In response, the VE testified that in his personal and

professional experience the jobs he identified did not require overhead reaching and, accordingly,

there was no conflict between the DOT and the VE’s testimony. Moreover, Plaintiff did not

challenge this testimony or ask any additional questions to clarify the VE’s opinions. Accordingly,

the Court finds the VE’s testimony to be sufficient, and the ALJ did not err in relying upon the

VE’s testimony in making her disability determination. See id. at 147 (finding “the vocational

expert’s clear and unchallenged testimony that Carey could perform the identified jobs with one




                                                 19
arm and hand” as “adequate” and declining to reverse the Commissioner’s determination on the

basis of an implied conflict between the VE’s testimony and the DOT).

                                       V. Conclusion

       Based on the foregoing, IT IS HEREBY ORDERED that the Commissioner’s decision

finding that Plaintiff is not disabled is AFFIRMED.

       SIGNED this 14th day of March, 2019.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE




                                              20
